DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 2-6 and 10-13 are cancelled.  Claims 1, 7-9 and 14-19 are pending and under examination.    

Priority
	The instant application is a divisional of application 15/459,412 filed on 3/15/2017, which claims priority from US provisional 62/308,546 filed on 3/15/2016.  

Withdrawn Rejections
	The rejections under USC 112(b) over claim 5 in addition to claims 6-9 is withdrawn as applicant has cancelled claim 5, which renders the rejection over claim 5 moot.  
	The rejection under USC 112(b) over claim 9 for recitations of “soluble salts of potassium” and “acidic peptides” is withdrawn per applicant’s amendments. 
	The rejection under USC 103 over Ayoub and Canadian Living is withdrawn per applicant’s amendments and arguments.  

New Objection – As Necessitated by Amendment to claims 9, 16 and 19
	Claims 9, 16 and 19 are objected to as the claims need an “a” before the recitation of “source” in the claims.  Appropriate correction is required.  

Maintained Rejection under USC 101 (Claims 1 and 7-9) – Modified As Necessitated by Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, and 7-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to the natural phenomenon of eating/orally consuming natural plant products (e.g. fruits, vegetables, nuts; singly or in combination with other natural plant products) that contain the natural sources of phosphorous then being provided a meal as defined by the claim at any time after this phosphorous is delivered.  The claim does not indicate that the meal is “consumed/eaten” by the subject. It is noted that claim 1 is to a method containing the natural products.  Claim 1 has changed the limitation of former claim 5, so that the phosphorous is provided before each meal rather than with the meal (“with the meal” meant it would be delivered at the same time).  Although claim 1 provides for the delivering/administration of the 300 mg to 500 mg of phosphorous, it does not indicate “consuming” each meal as part of the claim nor does it provide for a finite time frame for “before each meal”, which does not allow it to become meaningfully connected with the delivery of the phosphorous.  It appears the main finding of the instant invention is that a particular mineral combination makes consumption of refined carbohydrate  Thus, even though the meal is a refined carbohydrate (a non-natural substance associated with weight gain, increased weight circumference and other health effects; e.g. refined flour, refined sugar, breads, etc.) having the potassium, the magnesium and more 
Applicant is now using “consisting essentially of” as the transition phrase, but does not provide in the arguments how “consisting essentially of” limits the scope of the claims.  Thus, “consisting essentially of” will be read as “comprising” (see MPEP 2111.03 regarding “consisting essentially of”).  
In support of naturally occurring foods that contain phosphorous, magnesium, potassium and carbohydrates, the examiner is providing The Peanut Institute (Peanut Nutrition Data, https://peanut-institute.com/peanut-facts/nutritional-breakdown/, copyright 2020) and Eat This Much (Banana, https://www.eatthismuch.com/food/nutrition/banana,1337/, copyright 2020).  These are just two naturally occurring food items that contain all the claimed elements.  Postprandial energy expenditure relates to the thermic effect of feeding and relates to the combination of food products eaten (Baum et al (The Journal of Nutrition, 2015, volume 145, pages 2229-2235; Introduction) and glycemic index is a value assigned to foods based on the rate of increase in glucose levels and would also relate to the food product or combination of foods (Harvard Health Publishing, Glycemic Index for 60+ Foods, 

Response to Applicant’s Arguments over the Rejection under USC 101
	Note that claims 14-19 now include refined carbohydrate along with the phosphorous, potassium and magnesium mixture, which provides for the result of offering the refined carbohydrate (known for having a high glycemic index and offering lower postprandial energy expenditure to the consumer) a reduced glycemic index and a higher postprandial energy expenditure.  
	In regards to claim 1, the about 300 mg to about 500 mg of phosphorous is now delivered before (an undefined time frame) each meal which is defined by the claim as having refined carbohydrate, potassium, magnesium and phosphorous along with a certain calorie content of carbohydrate.  This allows for the 300 mg to 500 mg of phosphorous in various natural foods to be delivered over time before each of the meals as defined in the claim.  The claim does not exclude that other meals that don’t meet the limitations of “each meal”, that is materially different meals, can be eaten in a given time period.  The only information provided by applicant to show that phosphorous delivery before glucose (a refined sugar) is 60 minutes before (see experiment 2 of example 1 of the instant specification), thus, time frames well above this may not provide results observed by applicant.   Applicant does have support for 30 to 90 minutes in the specification, which is a range that is reasonable encompassing 60 minutes.  If applicant were to provide that each meal was consumed by the subject within about 30 minutes to about 90 minutes after the delivery of the about 300 mg to about 500 mg of phosphorous to the subject, 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
New Rejections – As Necessitated by Amendment
	Claim 1 after amendment is vague and indefinite because the recitations of “delivering potassium and magnesium in the refined carbohydrate”, and also “providing an active concentration of phosphorous (P) in the refined carbohydrate” makes it unclear whether the potassium and magnesium are just being delivered/provided to the refined carbohydrate (i.e. to form a refined carbohydrate mixture that includes magnesium and potassium) or if this is delivering the potassium, magnesium in refined carbohydrate to a subject.  Additionally, it is unclear whether there are two different refined carbohydrates (i.e. one with magnesium and potassium and another with an active concentration of phosphorous) or if the potassium, magnesium and active concentration of phosphorous is all part of the same refined carbohydrate that is supposed to be part of the meal.  For the purpose of compact prosecution, the examiner 
	Claims 7-9 are rejected as being dependent on an indefinite claim.  

	Claim 1 after amendment is vague and indefinite for the recitation of “before each meal” where the claim continues to define each meal in a more particular manner with calories, refined carbohydrate, magnesium, potassium and active concentration of phosphorous.  However, one may choose to eat meals in between that do not have the characteristics or not to eat meals at times (fasting), so before each meal as defined could be minutes, hours, days, weeks, or months before said each meal as one may choose to eat different meals outside those limitations.  Thus, it is unclear if “before each meal” requires the same meal to be eaten for all meals and if this is to imply a regular schedule of meals.  In this manner, one could take the amount of phosphorous and it could be short to long intervals of time before each meal as defined in the claim is eaten while still allowing for other types of meals outside of the limitations to be eaten in between.  One suggestion is for applicant to provide a reasonable time frame for before consuming each meal (an example of 30 minutes to 90 minutes is provided in the specification, but before each meal is not particularly defined).  For the purpose of compact prosecution, if the prior art teaches giving amounts of phosphorous and then allows for meals of the instant claims to be consumed in the span of a subject, the prior art will teach the claim.  
	Claims 7-9 are rejected as being dependent on an indefinite claim. 


Claims 15, 16, 18 and 19 are rejected for being dependent on an indefinite claim.  

Maintained Rejection
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  ingesting the macro mineral mixture and the carbohydrate food item, which is a necessary step in order to achieve the increase in postprandial energy expenditure. Note there is no active step in claim 17 and increasing refers to the effect had after administration.  
Claims 18 and 19 are rejected for being dependent on an indefinite claim.  
Response to Applicant’s Arguments
	Applicant indicates they made the change to include the omitted step.  However, there is no addition of a step requiring ingesting, orally administering or consuming of the macro mineral mixture and the refined carbohydrate.  There is also no “subject (or human or mammal) in need” in the claim.  Instead, applicant amended claim 17 to indicate “providing the macro mineral mixture in the form of a supplement or incorporating the macro mineral mixture into a food product”, which is just to preparing the macro mineral mixture and not to the use of it to increase 

Maintained Rejection
The term "high carbohydrate" in claim 17 is a relative term which renders the claim indefinite.  The term "high carbohydrate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  An example of the specification provides 65% CHO as being a version of a high carbohydrate meal, but it is not indicated if this is the lowest point of what would be considered high.  There is no range for high carbohydrate in the specification nor does the art indicate a particular range for “high carbohydrate”.  
Claims 18 and 19 are rejected for being dependent on an indefinite claim.  
Response to Applicant’s Arguments
	Applicant indicates that the recitations of “high” carbohydrate were removed from the claim.  However, there still remains one recitation of “high” in the claim.  Thus, this rejection is maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Maintained Rejections – Modified As Necessitated by Amendment
Claims 1 and 7-9 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt (EP 2056226).
“Before each meal” as now recited by claim 1 does not provide for a time frame for when the meal is eaten after the phosphorous is delivered (e.g. a minute before, an hour before, a day before, etc.).  Also, individuals may have different numbers of meals per day (1, 2, 3 or more).   Thus, in Schmitt, having one shake with 357 mg of phosphorous and then later a dietetic food with the minerals and refined carbohydrate would read on the claim.  
Applicant is now using “consisting essentially of” as the transition phrase, but does not provide in the arguments how “consisting essentially of” limits the scope of the claims.  Thus, “consisting essentially of” will be read as “comprising” (see MPEP 2111.03 regarding “consisting essentially of”).  
Schmitt teaches its composition (a dietetic food) for weight loss, which would reduce waist size.  Schmitt also indicates maintained weight later (paragraph 32).  Schmitt teach a dietetic food comprising at least a soya protein, at least a micro fiber, at least a carbohydrate supplier, at least a fatty acid supplier, at least a fat soluble- and at least a water-soluble vitamin, at least a mineral, at least a flavoring material and isoflavone. (paragraph 1 and abstract).  A dietary food in the form of a shake comprises 357 mg phosphorus, 1143 mg potassium (11.43 g per kg of food product), 125 mg magnesium (1.25 g/kg of food product) and 52 g carbohydrate (51 g sugar) per 100 g (table 4, paragraph 76 and additionally table 3 with fructose (a carb), maltodextrin (a carb), magnesium carbonate, potassium citrate, potassium phosphate (source of potassium and phosphorous), potassium iodide and yeast (contains phosphorous containing compounds)) and that the product in table 4 is 360 kcal.  The dietetic food that contains a large amount of carbohydrates is a refined carbohydrate (refined product that includes a lot of 
One of ordinary skill in the art at the time of instant filing would have provided a method of preventing weight gain and reducing waist size with refined carbohydrate food products with refined carbohydrates, phosphorous, potassium and magnesium in amounts of the instant claims, which teach such amounts of potassium and phosphorous and very near amounts of magnesium 

Claims 17-19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ko WO 2008/113114.  
Applicant is now using “consisting essentially of” as the transition phrase, but does not provide in the arguments how “consisting essentially of” limits the scope of the claims.  Thus, “consisting essentially of” will be read as “comprising” (see MPEP 2111.03 regarding “consisting essentially of”).  
Ko teaches beverage compositions with sodium ions, potassium ions, magnesium ions, phosphate ions, citrate ions, vitamin B6 and carbohydrate, and also to uses thereof in subjects undergoing medical treatment (abstract).  A beverage is ingested and the beverage of Ko has the instantly claimed minerals and carbohydrates.  Ko teaches the composition comprises: between about 12 meq. and about 32 meq. per litre of sodium ions, between about 10 meq. and about 25 meq. per litre of potassium ions (meq of potassium is 39 mg; 390 mg to 975 mg), between about 7 meq. and about 20 meq. per litre of magnesium ions (meq of magnesium is 123.1 mg, about 861.7 mg to 2462 mg), between about 5 meq. and 25 meq. per litre of phosphate ions (196 mg to 978.75 mg), between 1 and 15 meq. per litre of citrate ions, between 20 mg and 40 mg per litre of vitamin B6 and between 10% and 20% glucose (a refined carbohydrate) (w/w) (claim 18 of Ko).  Ko teaches monosaccharide, disaccharide or a mixture thereof as carbohydrate (claim 13 of th aspect of Ko, Ko also provides for supplementation of meals with the composition (also, claim 1 of Ko).  
One of ordinary skill in the art at the time of instant filing would have provided compositions having weight ratios of phosphorous:potassium:magnesium and minerals to carbohydrates for ingestion by teachings of Ko, which provide for overlapping ranges and ratios with the instant claims (MPEP 2144.05 – obviousness of ranges).  

Response to Applicant’s Arguments over the Rejections under USC 103
	Applicant does not believe the examiner has supporting evidence of similarity to provide the limitations of “lowering the glycemic index of the refined carbohydrate over a period of time from a beginning of the period of time until an end of the period of time, the period of time is between about 10 weeks to about 15 weeks; and reducing the glycemic index of the refined 
	Applicant argues that Ko cannot provide for a reduction of glycemic index as in clam 14 or an increase in postprandial energy as in claim 17 because it does not provide for these characteristics after taking the compositions.  In regards to claim 14, claim 14 does require ingestion of both a macro mineral mixture as claimed with a particular weight ratio of 1:1:0.3 phosphorous:potassium:magnesium and a refined carbohydrate wherein the about 10 mg of the macro mineral mixture is present per 10 g of carbohydrate.  This step of ingestion allows for macro mineral mixture and refined carbohydrate to be combined for lowering of its glycemic index.  In regards to claim 17, there is still no step of ingesting or consuming the macro mineral mixture with the refined carbohydrate food item and without such a step the postprandial energy expenditure cannot be increased or affected in any other way.  Thus, in regards to claim 17 and 
	For these reasons, the rejection under USC 103 over Schmitt is maintained and the rejection under USC 103 over Ko over claim 17-19 is maintained.  If the examiner corrects the claim to address rejections under USC 112(b) for claim 17, the applicant will have an allowable claim.  The examiner is providing suggested amended claims below for the purpose of compact prosecution.  

Advisory Notice
 	The examiner is only suggesting the following amended claims to correct issues in independent claims and overcome the prior art and rejection under USC 101 of record.  

Claim 1 reads:
A method of preventing weight gain and reducing waist circumference of a subject comprising delivering to the subject a composition comprised of at least between about 300 mg to about 500 mg of phosphorous in the form of a supplement or a food product; and
the subject ingesting a meal comprising carbohydrate including a refined carbohydrate, an active concentration of potassium (K) at between 5.90 to 12.20 g/kg of the mass of the refined carbohydrate, and active concentration of magnesium (Mg) at between 1.60 to 2.70 g/kg of the 
wherein the carbohydrate in the meal provides for about 300 to about 500 Kcal of the meal; and 
wherein the delivering of the meal is about 30 to about 90 minutes after the delivering of the composition.  

Claim 14 reads:
A method of reducing glycemic index of food provided to a subject comprising providing to the subject a macro mineral mixture comprising a ratio of phosphorous:potassium:magnesium of 1:1:0.3 by weight, wherein the macro mineral mixture is in the form of a supplement or food product; and the subject ingesting the macro mineral mixture and a food item comprising a refined carbohydrate, wherein the macro mineral mixture is at a ratio of about 10 mg of the mixture per gram of refined carbohydrate, which reduces the glycemic index of the refined carbohydrate by about 30%.  

Claim 17 reads:
A method of increasing postprandial energy expenditure in a subject comprising providing to the subject a macro mineral mixture comprising a ratio of phosphorous:potassium:magnesium of 1:1:0.3 by weight, wherein the macro mineral mixture is in the form of a supplement or food product; and the subject ingesting the macro mineral mixture and a refined carbohydrate food item, wherein the macro mineral mixture is at a ratio of about 10 mg of the mixture per gram of 

Applicant may file these in an after final response or if another direction is desired with the amendments, then under an after final response under AFCP2.0 for additional consideration.  

ConclusionNo claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613